Pee Cueiam.
The plaintiff, a brakeman in the defendant’s employ, was injured while momentarily standing upon one track to obtain a view of a string of ears on the adjoining track. While the plaintiff was so engaged in his duties as brakeman, a detached caboose running down the track on which he was standing struck and injured him. The plaintiff testified that his conductor had told him, in effect, that he would keep the train in charge of another conductor off from this track. The caboose causing the injury was a part of such other train. Under the evidence the questions of the defendant’s negligence and the plaintiff’s contributory negligence were questions for the jury. We have examined all the *543evidence and rulings involved in the numerous points raised by counsel on the appeal, and we find no error prejudicial to defendant.
From the evidence reasonable men might well draw widely different inferences as to the extent of the plaintiff’s injury. While the amount of damages awarded in. the verdict is large, we cannot say that it is not supported by the evidence.
Affirmed.